Owen, J.
This action was brought by the plaintiff to recover damages for personal injuries sustained in a collision between the automobile cJf his son, Louis Loehr, in which he was riding, and a passenger bus owned by the defendants. From a judgment dismissing his complaint plaintiff appeals. This.is a companion case to that of Loehr v. Crocker, ante, p. 422, 211 N. W. 299. In that case it was decided that the evidence disclosed no actionable negligence on the part of the defendants, and the plaintiff was denied a recovery. The decision in that case controls this, and the judgment must be affirmed.
By the Court. — Judgment affirmed.